Citation Nr: 1532067	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected Reiter's syndrome, to include the cervical spine, bilateral finger joints, and bilateral knee joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Regional Office (RO) in Hartford, Connecticut.

In May 2012 and January 2013, the Board remanded this case for additional development of the record.

Clarification of Representation

Regarding the Veteran's representation, the Veterans Benefits Management System (VBMS) reflects that he executed a VA Form 21-22 in April 2015 appointing the Connecticut Department of Veterans' Affairs as his representative. Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  The Board may not accept the Veteran's change in representation from Disabled American Veterans to the Connecticut Department of Veterans' Affairs under the provisions of 38 C.F.R. § 20.1304(b).  The Veterans Appeals Control and Locator System reflects that the appeal was returned to the Board in March 2013 and there was no good cause explanation for the change in representation within 90 days of that date.  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the Veteran is still represented by Disabled American Veterans, in this appeal only, as reflected on the title page of this decision.  The new appointment, however, is referred to the Agency of Original Jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i).

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim.

As noted above, in January 2013, the Board remanded the appeal.  In pertinent part, the Board directed the examiner to determine whether, at any point during the appeal, Reiter's syndrome was an active process or an inactive process with chronic residuals.  If the latter, the examiner was instructed to describe any chronic residuals.

In a February 2013 addendum opinion, a VA examiner provided the following opinion:

"Based on a review of [the claims file] and VA [treatment records] it appears that Reiter's is inactive, with no documented visits for symptoms consistent with Reiter's but rather [degenerative joint disease] as stated on my last exam.  [The Veteran] reports symptoms that could be contributed to residuals of Reiter's vs. [degenerative joint disease], unable to determine to what degree each may be contributing without resorting to speculation.  [The Veteran] reports residuals of int [sic] pain and swelling in his hands at least once a week and knees at least once a month with [increased] activity.  [The Veteran] reported that pain in his knees has been incapacitating at times and required 1-2 days of bed rest, unable to verify."

In an April 2015 appellate brief, the representative argued that the February 2013 opinion was inadequate because the examiner did not explain why she could not separate the symptoms arising from degenerative joint disease from the symptoms arising from any chronic residuals of inactive Reiter's syndrome.  Specifically, the representative observed that, based on the examiner's statements, it was unclear whether she lacked the expertise to render such an opinion, or whether additional testing or information would clarify the issue.

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the United States Court of Appeals for Veterans Claims (Court) examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

In the present case, as noted by the representative, the exact reasons for the examiner's opinion are unclear.  As such, further clarification is warranted.

Additionally, at a prior June 2012 VA examination, the Veteran reported that he had been "on unemployment" since December 2011.  While he did not identify the agency providing him with such benefits, because VA has not awarded him a total disability evaluation based on individual unemployability, there is a reasonable chance that he is receiving Social Security Administration disability benefits.  If so, the possibility that such records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, a review of the claims file reflects that the Veteran receives regular treatment through the VA Medical Center in West Haven, Connecticut.  Records from that facility that are associated with the claims file are only dated through July 2012.  Any outstanding records should therefore be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any treatment records from the VA Medical Center in West Haven, Connecticut from July 2012 to the present.

2. Request all documents pertaining to any application by the Veteran for Social Security Administration disability benefits, including any medical records considered in deciding the claim.  The claims file should clearly document VA's efforts to obtain these records, and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1) and provided an opportunity to identify any records associated with any claim for unemployment benefits.

3. Thereafter, forward the entire claims file to the examiner who prepared the February 2013 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum clarifying the extent to which any reported symptoms of joint pain and swelling can be attributed to chronic residuals of inactive Reiter's syndrome and the extent to which they can be attributed to degenerative joint disease.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


